Citation Nr: 1036698	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-42 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia.

2.  Entitlement to service connection for a respiratory disorder 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to October 
1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for myelogenous 
leukemia and asbestosis exposure.

In July 2007, the Veteran testified at a Board hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

The issue of service connection for a respiratory disability due 
to asbestos exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay evidence of record that the Veteran's 
chronic myelogenous leukemia is related to his military service.


CONCLUSION OF LAW

The Veteran's chronic myelogenous leukemia was not incurred in or 
aggravated by service, nor may such be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in January 2003.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, and third elements outlined in Dingess, via the letter 
mailed in January 2003 letter.  He received notice of the fourth 
and fifth elements outlined in Dingess in a March 2006 letter.  
Therefore, the duty to assist has been met.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 Vet. 
App. at 120.  The January 2003 VCAA letter was sent prior to the 
RO's initial decision, but there was a timing deficiency with 
regard to the March 2006 notice letter.  This timing deficiency 
was cured, however, by readjudication of the claims in an August 
2009 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment records.  
There is no reported evidence that has not been obtained.  In 
addition, a VA examination was provided in June 2003 and an 
opinion was obtained in September 2003.   The Veteran contends 
that his June 2003 VA examination was neither adequate nor 
thorough and that a new examination is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  After reviewing the June 
2003 VA examination report, the Board disagrees with the Veteran.  
The examiner noted that the Veteran's "chart" was reviewed and 
the examiner sited to private treatment records included in the 
Veteran's claims file.  A detailed history was conducted and an 
examination was also performed.  Labs were also done.  Although 
no opinion was provided at the time of examination, an opinion 
was obtained in September 2003 from the hematologist who reviewed 
the VA examination report at the time of the examination.  He 
provided an opinion and sited to a medical journal to support 
this opinion.  For these reasons, the Board finds that the VA 
examination and opinion were both thorough and adequate and no 
new VA examination is required..

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the RO Decision Review 
Officer/Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Acting VLJ noted that basis of the 
prior determination(s) and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  In addition, 
the Acting VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
For instance, the Acting VLJ asked the Veteran whether he had 
been able to obtain a nexus opinion from his physician noted a 
link between chronic myelogenous leukemia and Benzene exposure in 
service.  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, the Acting 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board can adjudicate the claim based on the current 
record.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  

II.  Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

In this case, the Board notes that the Veteran has claimed that 
chronic myelogenous leukemia was caused by his exposure to 
Benzene during his military service.  This is a different form of 
chemical exposure from ionizing radiation.  Accordingly, the 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311 concerning ionizing 
radiation are not applicable to this case.

III.  Analysis

The Veteran claims that his currently diagnosed chronic 
myelogenous leukemia was caused by his exposure to Benzene during 
his military service.  He explains that he worked as a petroleum 
specialist and was required to refuel ships which carried diesel 
and air craft fuel.  The Veteran reports that he was sprayed with 
jet fuel during flight operations where he would place cargo on 
the flight deck to be airlifted to other ships.  During those 
incidences, jet wash from the rotor blades on the helicopters 
would wash down onto him and soak into his skin, and clothing.  

His enlistment examination is negative for a diagnosis of 
leukemia, but the Veteran's DD214 corroborates the Veteran's 
claim that he was a petroleum specialist while during in the 
Navy.  

Following service, the Veteran was diagnosed with leukemia in 
August 2000.  He underwent a transplant in October 2001 and is 
currently in remission.

The Veteran testified at the May 2005 RO hearing that he worked 
for Sunoco after service and would drive fuel tanker trucks.  The 
Veteran claims that it worked at a self service gas station and 
that he did not have to put gas into other people's cars.  A 
January 2001 private treatment record notes that the Veteran was 
responsible for filling large tanks with gasoline and diesel fuel 
while working for Sunoco.

The Veteran was afforded a VA examination in June 2003 by a VA 
nurse practitioner.  The examiner noted that the Veteran was 
diagnosed with leukemia in August 2000 and that he currently was 
in remission.  Because the examiner failed to provide an opinion 
as whether the Veteran's leukemia was due to service, the RO 
requested an opinion from the VA hematologist who previously 
reviewed the June 2003 examination.  The hematologist, in a 
September 2003 opinion, noted that the June 2003 examination was 
discussed with him at that time of the examination and that he 
was in agreement with the examination report and conclusion.  The 
hematologist opined that there was no evidence to support the 
contention that the Veteran's leukemia was caused by, exacerbated 
by, or in any other way related to any occupational exposure that 
occurred during his duties as a petroleum specialist in the Navy.  
The hematologist explained that epidemiologic studies of adult 
leukemia have shown an increase in risk of all types of leukemia 
in persons exposed to ionizing radiation.  Acute myelogenous 
leukemia (AML) has been shown to be related to occupational 
exposure to benzene.  AML and acute lymphoblastic leukemia both 
occur at increased frequency in patient exposed to chemotherapy.  
Chronic myelogenous leukemia (CML), on the other hand, has not 
been shown to occur at increased frequency in chemical-exposed 
workers or patients exposed to prior chemotherapy.  
The Veteran has submitted several articles in support of his 
claim that exposure to benzene during service caused his 
leukemia.  One article from the U.S. Department of Health and 
Human Services states that long-term exposure to benzene has been 
associated with development of a particular type of leukemia 
called acute myeloid leukemia.  Another article submitted by the 
Veteran from the Agency for Toxic Substances and Disease registry 
also states that long-term exposure to high levels of benzene in 
the air can cause leukemia, particularly acute myelogenous 
leukemia.  The Veteran submitted another article from Medicine 
Instant Access to the Minds of Medicine.  The article states that 
risk factors implicated in the development of AML include 
myelotoxic agents, including benzene.  The Veteran also submitted 
summaries of articles written on the subject of benzene exposure.  
The Veteran submitted an internet article issued by a law firm 
filing benzene AML leukemia lawsuits.  The article notes that 
benzene exposure had been linked to all types of leukemia but 
caused rarer forms including AML and ALL.  It states that four 
major types of leukemia related to benzene including CML.  The 
Veteran submitted another article that states that known risk 
factors to develop CML are exposure to ionizing radiation and 
benzene.  Another article notes that people exposed to benzene 
over an extended period time are more likely to develop certain 
serious diseases and conditions, including leukemia.  Another 
article notes that benzene is present in gasoline and tobacco 
smoke.  

With respect to the articles submitted by the Veteran, medical 
articles or treatises can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  
However, the medical articles submitted by the Veteran were not 
accompanied by the opinion of any medical professional linking 
his type of leukemia to his exposure to benzene.  Thus, the 
articles submitted by the Veteran are insufficient to establish 
the required nexus opinion for causation.

In addition, the Board also notes that the vast majority of the 
article submitted by the Veteran, in fact, support the opinion 
provided by the VA hematologist, who stated that acute 
myelogenous leukemia and not chronic myelogenous leukemia is 
related to benzene exposure.  

The Board finds that the opinion provided by the VA hematologist 
is more probative in value than the articles submitted by the 
Veteran.  The hematologist reviewed the Veteran's examination 
report and provided an opinion supported by a medical journal 
article.  He also provided a thorough analysis and rational for 
his opinion.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006).  Here, the Board finds that the 
Veteran's statements are credible.  The evidence of record shows 
that he was exposed to benzene during service as a petroleum 
specialist and that he was diagnosed with leukemia following 
service.  The preponderance of the evidence also shows a link 
between a specific kind of leukemia (AML) and benzene exposure.  
 
Although the Board finds that the Veteran's statements are 
credible, the Board does not find that the Veteran is competent 
to testify as to the etiology of his leukemia. 
The Veteran is competent to testify as to his observations.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, in this case, testimony as to 
whether chronic myelogenous leukemia was caused by exposure to 
benzene during service is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(lay testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis); Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  For these reasons, the 
Board does not find that the Veteran is competent to testify as 
to the etiology of his leukemia.  

The Board does not find that the competent evidence of record 
supports the Veteran's contentions.  As such, the preponderance 
of the evidence is against the Veteran's claim for service 
connection for chronic myelogenous leukemia, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic myelogenous 
leukemia, to include as secondary to benzene exposure, is denied.


REMAND

The Veteran claims that he was exposed to asbestos while serving 
aboard the USS Kalamazoo.  During the course of his appeal, the 
Veteran submitted evidence showing treatment for asthma and a 
mild obstructive process of his lungs.  The Veteran claims that 
his asthma is due to his exposure to asbestos.  The Veteran 
explained that he was exposed to asbestos on a daily basis during 
service because asbestos was used to cover all pipes aboard the 
ship.  The Veteran has not been afforded a VA examination for his 
pulmonary disorder, and there is insufficient evidence to decide 
the claim.  For these reason, the Board finds that a VA 
examination is necessary before adjudication of the claim.  See 
VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
pulmonary examination, with an appropriate 
physician, to determine the nature and 
etiology of the claimed respiratory disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis (or 
diagnoses) corresponding to the claimed 
disorder.  For each current diagnosis shown 
upon examination, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the diagnosed  
disorder is etiologically related to the 
Veteran's period of active service, to 
include claimed exposure to asbestos.  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above development 
and ensuring that all questions posed by the 
examination request have been adequately 
addressed, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


